Citation Nr: 0704670	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pain and numbness 
of the hands and arms.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and October 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina. 

In December 2005, the Board remanded the claims currently on 
appeal as well as a claim for service connection for diabetes 
mellitus.  By rating action in October 2006 the RO granted 
the veteran's diabetes mellitus claim.  Accordingly, that 
claim is no longer in appellate status before the Board.

The issue of entitlement to service connection for pain and 
numbness of the hands and arms, the issue of entitlement to 
an increased rating for PTSD, and the issue of entitlement to 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board lastly notes that the veteran's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

The veteran does not currently have hearing loss, as defined 
by VA, in either ear. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
an August 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

The Board notes that March 2004, August 2004, and January 
2006 letters specifically informed the veteran of the type of 
evidence needed to support his claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records.  The veteran 
has been provided VA examinations.  The RO has also obtained 
the veteran's private medical records and VA outpatient 
treatment records.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis

The veteran maintains that he has bilateral hearing loss due 
to noise exposure in service.  He asserts that he was 
constantly exposed to the loud noise of 175mm self-propelled 
guns.  

The veteran's July 1968 discharge examination report shows 
that the veteran had auditory thresholds of 10, 10, 10, 
and 15 decibels in the right ear, and auditory thresholds of 
15, 10, 15, and 20 decibels in the left ear, at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  

VA audiometric evaluation in November 2002 shows that the 
veteran had auditory thresholds of 10, 15, 10, 10, 15, and 15 
decibels in the right ear, and auditory thresholds of 10, 10, 
15, 10, 10, and 20 decibels in the left ear, at 250, 500, 
1,000, 2,000, 4000, and 6,000 Hertz, respectively.  The 
report indicates that the veteran had 92 percent speech 
recognition in the right ear and 88 percent speech 
recognition in the left ear.  The audiologist stated that the 
veteran's hearing was within normal limits for tones and that 
the veteran had essentially normal hearing for speech.  

An August 2006 VA audiological examination report reveals 
that the veteran had auditory thresholds of 20, 25, 25, 30, 
and 30 decibels in the right ear, and auditory thresholds of 
20, 25, 20, 25, and 30 decibels in the left ear, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  The veteran had speech discrimination scores of 96 
percent in the right ear and 94 percent in the left ear.  The 
audiologist stated that the veteran did not have hearing loss 
due to military noise exposure and noted that the veteran had 
normal hearing on VA examination in 2002.  In a September 
2006 addendum the VA audiologist stated that the veteran did 
not have hearing loss according to VA standards. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

While the November 2002 audiometric examination indicated 
that the veteran had bilateral hearing loss based on the 
speech recognition scores, the veteran is not currently shown 
to have hearing loss in either ear.  The August 2006 
audiometric report does not show that the veteran exhibited 
three auditory thresholds of 26 db or greater at the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz, and the 
veteran's speech recognition scores were not below 94 percent 
in either ear.  38 C.F.R. § 3.385.  In the absence of current 
demonstration of hearing loss disability, there exists no 
basis for a grant of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Even if the veteran had been found to have current hearing 
loss, the Board notes that the veteran would not be entitled 
to service connection for such disability.  The veteran was 
not shown to have hearing loss in service or within a year 
from discharge from service.  There is no evidence of hearing 
loss between discharge from service in July 1968 and November 
2002  Furthermore, there is no medical evidence indicating 
that any decrease in hearing acuity is related to service.  
To the contrary, the August 2006 VA examiner stated that the 
veteran did not have hearing loss related to his service.

Since the preponderance of the evidence is against his claim, 
service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran maintains that he has a numbness and pain 
disability of the arms and hands due to his military service.  
The claims files contain a September 20, 2006 VA neurological 
disorders addendum.  The neurologist had not examined the 
veteran, but had reviewed an August 9, 2006 VA neurological 
examination of the veteran's upper extremities.  The August 
9, 2006 examination report is not contained in the veteran's 
claims files.  A copy of this examination report must be 
obtained and considered prior to adjudication of the 
veteran's upper extremity claim.  See 38 C.F.R. 
§ 3.159(c)(2).

The veteran also claims that his service-connected PTSD is 
more severe than currently evaluated.  The record contains a 
September 20, 2006 addendum which discusses the veterans 
PTSD.  However, the VA psychologist stated that his opinion 
was supported by his August 9, 2006 examination of the 
veteran.  However, a copy of the August 9, 2006 VA 
examination report of the veteran is not contained in the 
veteran's claims files and the September 20, 2006 addendum 
does not describe the veteran's PTSD symptoms.  The August 9, 
2006 VA examination report must be obtained and considered by 
the RO prior to adjudication of the veteran's claim for an 
increased rating for PTSD.  

The veteran's claim for an increased rating for PTSD was 
remanded by the Board in December 2005 in part so that an 
addendum to a March 2004 VA psychiatric examination could be 
obtained.  No such addendum has been obtained and it is 
unclear from the record whether any such addendum was 
actually produced.  Clarification should be obtained as to 
whether such an addendum was made.  If so, a copy of it 
should be obtained and associated with the veteran's claims 
file.

Finally, the veteran has also asserted that he is entitled to 
a TDIU as he is unemployable due to his service-connected 
disabilities.  The Board finds that the veteran's claim for a 
TDIU cannot be addressed prior to adjudication of his claims 
on appeal.  These issues are inextricably intertwined, and 
therefore will be addressed together on remand.  See Harris 
v. Derwinski, 1. Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Copies of an August 9, 2006 VA 
neurology examination report and an August 
9, 2006 VA PTSD examination report should 
be obtained and associated with the claim 
folder.  If any of these are unobtainable, 
it should be noted in the claims files.  
Copies of all of the veteran's VA 
outpatient and mental therapy records 
dated from April 2005 to present should 
also be obtained.

2.  Determine whether or not the March 9, 
2004 VA psychiatric examiner produced an 
addendum to her March 9, 2004 psychiatric 
examination report.  Obtain a copy of that 
addendum if such was produced, otherwise 
note in the claims files that no such 
addendum was made.

3.  Schedule the veteran for appropriate 
VA examinations for all the veteran's 
service-connected disabilities.  The 
examiner should provide an opinion as to 
the impact the veteran's service-connected 
disability has on his ability to work.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
each of the issues on appeal, including 
the inextricably intertwined issue 
involving entitlement to a TDIU.  If any 
benefit sought remains denied, the veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


